


117 HR 2582 IH: PPP Revenue Adjustment Calculation To Increase Capital Accessibility Long-term Act of 2021
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2582
IN THE HOUSE OF REPRESENTATIVES

April 15, 2021
Mr. Hill (for himself and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Small Business

A BILL
To amend the definition of eligible entity in the second draw loan program of the Small Business Administration, and for other purposes.


1.Short titleThis Act may be cited as the PPP Revenue Adjustment Calculation To Increase Capital Accessibility Long-term Act of 2021 or the PRACTICAL Act of 2021. 2.Eligibility for paycheck protection program second draw loansSection 7(a)(37)(A)(iv)(I)(bb) of the Small Business Act (15 U.S.C. 636(a)(37)(A)(iv)(I)(bb)) is amended—
(1)in subitem (AA), by striking during the first and all that follows through in 2019 and inserting the following: during any contiguous 90-day period in 2020 that demonstrate not less than a 25-percent reduction from the gross receipts of the entity during the same period in 2019; and (2)by striking subitems (BB), (CC), and (DD) and inserting the following:

(BB)if the entity was not in business during the entirety of 2019, but was in business for not fewer than 90 consecutive days beginning in 2019, had gross receipts during any contiguous 90-day period beginning in 2020 that demonstrate not less than a 25-percent reduction from the gross receipts of the entity during the same 90-day period beginning in 2019; and (CC)if the entity was not in business during 2019, but was in operation for not fewer than 90 consecutive days during 2020, had gross receipts during any contiguous 90-day period in 2020 that demonstrate not less than a 25-percent reduction from the gross receipts of the entity during an earlier contiguous 90-day period in 2020;.

